EXHIBIT 10.51

 

SEVENTH AMENDMENT TO CREDIT AGREEMENT

 

THIS SEVENTH AMENDMENT TO CREDIT AGREEMENT (this “Amendment”), dated as of
March 31, 2005, is entered into by and among CERIDIAN CORPORATION, a Delaware
corporation formerly known as New Ceridian Corporation (the “Borrower”), the
several financial institutions party to the Credit Agreement defined below (each
a “Lender” and, collectively, the “Lenders”) and BANK OF AMERICA, N.A., as
administrative agent for itself and the other Lenders (in such capacity, the
“Administrative Agent”).

 

RECITALS

 

A.                                   The Borrower, each Lender and the
Administrative Agent are parties to that certain Credit Agreement dated as of
January 31, 2001, as amended (the “Credit Agreement”), pursuant to which the
Administrative Agent and the Lenders have extended certain credit facilities to
the Borrower.

 

B.                                     The Borrower has advised the Lenders that
because of the review of certain financial accounting procedures as disclosed in
the Borrower’s Form 12b-25 dated March 17,  2005, it has determined that it may
not be able to file with the SEC its annual report on Form 10-K with respect to
the fiscal year ending December 31, 2004 within the time period contemplated by
the Credit Agreement, and the Borrower has requested that the Lenders agree to
certain amendments of the Credit Agreement to accommodate the possibility that
the Borrower will not be able to make such filings within such time period.

 

C.                                     The Lenders are willing to amend the
Credit Agreement subject to the terms and conditions of this Amendment.

 

NOW, THEREFORE, for valuable consideration, the receipt and adequacy of which
are hereby acknowledged, the parties hereto hereby agree as follows:

 


1.                                       DEFINED TERMS. UNLESS OTHERWISE DEFINED
HEREIN, CAPITALIZED TERMS USED HEREIN SHALL HAVE THE MEANINGS, IF ANY, ASSIGNED
TO THEM IN THE CREDIT AGREEMENT.


 


2.                                       AMENDMENTS TO CREDIT AGREEMENT.  THE
CREDIT AGREEMENT SHALL BE AMENDED AS FOLLOWS, EFFECTIVE AS OF THE EFFECTIVE
DATE:


 


THE DEFINITION OF “MATERIAL ADVERSE EFFECT” APPEARING IN SECTION 1.01 OF THE
CREDIT AGREEMENT SHALL BE SO AMENDED BY ADDING THE FOLLOWING NEW SENTENCE AT THE
END THEREOF:


 


IT IS UNDERSTOOD AND AGREED THAT NONE OF THE FOLLOWING, INDIVIDUALLY OR IN THE
AGGREGATE, WILL CONSTITUTE A MATERIAL ADVERSE EFFECT: (A) ANY DELAY IN FILING
THE BORROWER’S QUARTERLY REPORT ON FORM 10-Q FILED WITH THE SEC FOR THE FISCAL
QUARTERS OF THE BORROWER ENDING JUNE 30, 2004 AND SEPTEMBER 30, 2004, WHICH DOES
NOT EXTEND TO A DATE LATER THAN FEBRUARY 28, 2005 AND ANY DELAY IN FILING THE
BORROWER’S ANNUAL REPORT ON FORM 10-K FILED WITH THE SEC FOR FISCAL YEAR OF THE
BORROWER ENDING DECEMBER 31, 2004,

 

--------------------------------------------------------------------------------


 


WHICH DOES NOT EXTEND TO A DATE LATER THAN APRIL 30, 2005; (B) THE DETERMINATION
BY THE BORROWER THAT A RESTATEMENT IS REQUIRED OF FINANCIAL REPORTS OR OTHER
INFORMATION PREVIOUSLY REQUIRED TO BE DELIVERED UNDER THIS AGREEMENT WITH
RESPECT TO PERIODS ENDING BEFORE JUNE 30, 2004, AS DISCLOSED IN THE BORROWER’S
PRESS RELEASE DATED OCTOBER 18, 2004, AS A RESULT OF THE REVIEW OF CERTAIN
CAPITALIZATION AND EXPENSING PROCEDURES AT ITS HUMAN RESOURCES SOLUTIONS
BUSINESS, AS DISCLOSED IN THE BORROWER’S PRESS RELEASES DATED JULY 19, 2004,
AUGUST 5, 2004, SEPTEMBER 30, 2004 AND OCTOBER 18, 2004 (THE “REVIEW”); (C) ANY
SUCH ACTUAL RESTATEMENT WHICH IS FURNISHED TO THE LENDERS ON OR BEFORE
FEBRUARY 28, 2005, TO THE EXTENT SUCH RESTATEMENT IS NOT ASSERTED IN WRITING BY
THE REQUIRED LENDERS TO CONSTITUTE A MATERIAL ADVERSE EFFECT ON OR BEFORE
FOURTEEN (14) DAYS AFTER ANY SUCH RESTATEMENT IS FURNISHED TO THE LENDERS; AND
(D) ANY EFFECT OF THE REVIEW ON THE FINANCIAL STATEMENTS FURNISHED TO THE
LENDERS WITH RESPECT TO EITHER OF THE FISCAL QUARTERS ENDING JUNE 30, 2004 OR
SEPTEMBER 30, 2004 WHICH ARE FURNISHED TO THE LENDERS ON OR BEFORE FEBRUARY 28,
2005, OR ANY EFFECT OF THE REVIEW OR OF THE REVIEW OF THE BORROWER’S FINANCIAL
ACCOUNTING PROCEDURES AS DESCRIBED IN THE BORROWER’S FORM 12B-25 DATED MARCH 17,
2005 ON THE FINANCIAL STATEMENTS FURNISHED TO THE LENDERS WITH RESPECT TO THE
FISCAL YEAR ENDING DECEMBER 31, 2004 WHICH ARE FURNISHED TO THE LENDERS ON OR
BEFORE APRIL 30, 2005, TO THE EXTENT ANY SUCH EFFECT IS NOT ASSERTED IN WRITING
BY THE REQUIRED LENDERS TO CONSTITUTE A MATERIAL ADVERSE EFFECT ON OR BEFORE
FOURTEEN (14) DAYS AFTER ANY SUCH EFFECT IS COMMUNICATED IN WRITING TO THE
LENDERS.

 


(B)                                 SECTION 6.01(A) OF THE CREDIT AGREEMENT
SHALL BE SO AMENDED BY INSERTING THE FOLLOWING PROVISO BEFORE THE PERIOD AT THE
END THEREOF:

 

; provided however, that with respect to the fiscal year of the Borrower ending
December 31, 2004,  the Borrower will not be required to deliver the reports or
other information described above in this Section 6.01(a) until April 30, 2005.

 


(C)                                  SECTIONS 7.09 AND 7.10 SHALL BE AMENDED BY
INSERTING THE FOLLOWING PROVISO BEFORE THE PERIOD AT THE END THEREOF:


 

; provided further, that this requirement will not be measured with respect to
the fiscal year ending December 31, 2004 until the financial reports required
under Section 6.01(a) with respect to such period are furnished in accordance
with Section 6.01(a).

 


3.                             GAAP MATTERS.  FOR THE FISCAL QUARTER OF THE
BORROWER ENDED DECEMBER 31, 2004 AND EACH FISCAL QUARTER THEREAFTER, THE
CALCULATION OF THE FINANCIAL RATIOS AND OTHER FINANCIAL REQUIREMENTS SET FORTH
IN ANY LOAN DOCUMENT SHALL BE MADE BY APPLYING THE PROVISIONS WITH RESPECT TO
AMORTIZATION AND/OR IMPAIRMENT OF GOODWILL AS ARE IN EFFECT UNDER GAAP AS OF THE
DATE HEREOF; PROVIDED, HOWEVER, THAT ANY ADDITIONAL CHANGES TO THE TREATMENT OF
AMORTIZATION AND/OR IMPAIRMENT OF GOODWILL UNDER GAAP THAT OCCUR AFTER THE DATE
HEREOF SHALL BE GOVERNED BY SECTION 1.03 OF THE CREDIT AGREEMENT.  THE PARTIES
FURTHER HEREBY AGREE THAT NO REQUEST FOR AN AMENDMENT TO THE COMPUTATION OF THE
FINANCIAL RATIOS OR OTHER REQUIREMENTS SET FORTH IN ANY LOAN DOCUMENT SHALL BE
MADE PURSUANT TO SECTION 1.03(C) OF THE CREDIT AGREEMENT IN CONNECTION WITH ANY
CHANGE TO THE TREATMENT OF AMORTIZATION AND/OR IMPAIRMENT OF GOODWILL UNDER GAAP
OCCURRING PRIOR TO THE DATE HEREOF.

 

2

--------------------------------------------------------------------------------


 


4.                             REPRESENTATIONS AND WARRANTIES. THE BORROWER
HEREBY REPRESENTS AND WARRANTS TO THE ADMINISTRATIVE AGENT AND THE LENDERS AS
FOLLOWS:


 


(A)                              NO DEFAULT OR EVENT OF DEFAULT HAS OCCURRED AND
IS CONTINUING.


 


(B)                             THE EXECUTION, DELIVERY AND PERFORMANCE BY THE
BORROWER OF THIS AMENDMENT HAVE BEEN DULY AUTHORIZED BY ALL NECESSARY CORPORATE
AND OTHER ACTION AND DO NOT AND WILL NOT REQUIRE ANY REGISTRATION WITH, CONSENT
OR APPROVAL OF, NOTICE TO OR ACTION BY, ANY PERSON (INCLUDING ANY GOVERNMENTAL
AUTHORITY) IN ORDER TO BE EFFECTIVE AND ENFORCEABLE. THE CREDIT AGREEMENT AS
AMENDED BY THIS AMENDMENT CONSTITUTES THE LEGAL, VALID AND BINDING OBLIGATION OF
THE BORROWER, ENFORCEABLE AGAINST IT IN ACCORDANCE WITH ITS RESPECTIVE TERMS,
WITHOUT DEFENSE, COUNTERCLAIM OR OFFSET.


 


(C)                              ALL REPRESENTATIONS AND WARRANTIES OF THE
BORROWER CONTAINED IN ARTICLE V OF THE CREDIT AGREEMENT ARE TRUE AND CORRECT AS
OF THE EFFECTIVE DATE, EXCEPT TO THE EXTENT SUCH REPRESENTATIONS AND WARRANTIES
SPECIFICALLY REFER TO AN EARLIER DATE, IN WHICH CASE THEY SHALL BE TRUE AND
CORRECT AS OF SUCH EARLIER DATE.


 


(D)                             THE BORROWER IS ENTERING INTO THIS AMENDMENT ON
THE BASIS OF ITS OWN INVESTIGATION AND FOR ITS OWN REASONS, WITHOUT RELIANCE
UPON THE ADMINISTRATIVE AGENT AND THE LENDERS OR ANY OTHER PERSON.


 


5.                             EFFECTIVE DATE. EXCEPT WITH RESPECT TO THE
PROVISIONS OF SECTION 7 HEREOF, WHICH WILL BECOME EFFECTIVE IN ACCORDANCE WITH
THE TERMS OF SUCH SECTION 7, THIS AMENDMENT WILL BECOME EFFECTIVE AS OF
MARCH 31, 2005 (SUCH DATE, THE “EFFECTIVE DATE”), TO THE EXTENT ALL OF THE
CONDITIONS PRECEDENT SET FORTH IN THIS SECTION 5 HAVE BEEN SATISFIED ON OR PRIOR
TO MARCH 31, 2005:


 


(A)                              THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED
FROM EACH OF THE BORROWER AND THE REQUIRED LENDERS A DULY EXECUTED ORIGINAL (OR,
IF ELECTED BY THE ADMINISTRATIVE AGENT, AN EXECUTED FACSIMILE COPY) COUNTERPART
TO THIS AMENDMENT.


 


(B)                             THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED
FROM THE BORROWER A CERTIFICATE EXECUTED BY THE SECRETARY, DEPUTY SECRETARY OR
ASSISTANT SECRETARY OF THE BORROWER PROVIDING SATISFACTORY EVIDENCE OF THE
AUTHORIZATION OF THE EXECUTION, DELIVERY AND PERFORMANCE BY THE BORROWER OF THIS
AMENDMENT.


 


(C)                              THE BORROWER SHALL HAVE PAID ALL ATTORNEY COSTS
OF THE ADMINISTRATIVE AGENT TO THE EXTENT INVOICED PRIOR TO MARCH 31, 2005, PLUS
SUCH ADDITIONAL AMOUNTS OF ATTORNEY COSTS AS SHALL CONSTITUTE THE ADMINISTRATIVE
AGENT’S REASONABLE ESTIMATE OF ATTORNEY COSTS INCURRED OR TO BE INCURRED BY IT
THROUGH THE CLOSING PROCEEDINGS RELATED TO THIS AMENDMENT (PROVIDED THAT SUCH
ESTIMATE SHALL NOT THEREAFTER PRECLUDE A FINAL SETTLING OF ACCOUNTS BETWEEN THE
BORROWER AND THE ADMINISTRATIVE AGENT).


 


(D)                             THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED, IN
FORM AND SUBSTANCE SATISFACTORY TO IT, SUCH ADDITIONAL APPROVALS, CONSENTS,
OPINIONS, DOCUMENTS AND OTHER INFORMATION AS THE ADMINISTRATIVE AGENT MAY
REQUEST PRIOR TO MARCH 31, 2005.

 

3

--------------------------------------------------------------------------------


 


(E)                              THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED
FROM THE BORROWER THE AMOUNT PAYABLE IN ACCORDANCE WITH SECTION 7 HEREOF.


 


6.                             RESERVATION OF RIGHTS. THE BORROWER ACKNOWLEDGES
AND AGREES THAT THE EXECUTION AND DELIVERY BY THE ADMINISTRATIVE AGENT AND THE
REQUIRED LENDERS OF THIS AMENDMENT SHALL NOT (A) BE DEEMED TO CREATE A COURSE OF
DEALING OR OTHERWISE OBLIGATE THE ADMINISTRATIVE AGENT OR THE LENDERS TO EXECUTE
SIMILAR AMENDMENTS UNDER THE SAME OR SIMILAR CIRCUMSTANCES IN THE FUTURE OR
(B) BE DEEMED TO CREATE ANY IMPLIED WAIVER OF ANY RIGHT OR REMEDY OF THE
ADMINISTRATIVE AGENT OR ANY LENDER WITH RESPECT TO ANY TERM OR PROVISION OF ANY
LOAN DOCUMENT.


 


7.                             FEES.                    WHEN THIS AMENDMENT
BECOMES EFFECTIVE IN ACCORDANCE WITH SECTION 5 OF THIS AMENDMENT, THE BORROWER
AGREES TO PAY TO EACH LENDER WHICH DULY EXECUTES AND DELIVERS AN ORIGINAL (OR,
IF ELECTED BY THE ADMINISTRATIVE AGENT, AN EXECUTED FACSIMILE COPY) COUNTERPART
TO THE AMENDMENT PRIOR TO MARCH 31, 2005 (AN “APPROVING LENDER”), $5,000 AS
COMPENSATION FOR THE ADMINISTRATIVE TIME AND EXPENSE INCURRED BY EACH SUCH
LENDER IN CONNECTION WITH SUCH EXECUTION AND DELIVERY.  THE AGGREGATE AMOUNT OF
ALL SUCH FEES SHALL BE DELIVERED BY THE BORROWER TO THE ADMINISTRATIVE AGENT ON
MARCH 31, 2005 FOR PROMPT DISTRIBUTION BY THE ADMINISTRATIVE AGENT TO THE
APPROVING LENDERS.


 


8.                             MISCELLANEOUS.


 


(A)                              EXCEPT AS HEREIN EXPRESSLY AMENDED, ALL TERMS,
COVENANTS AND PROVISIONS OF THE CREDIT AGREEMENT ARE AND SHALL REMAIN IN FULL
FORCE AND EFFECT AND ALL REFERENCES THEREIN TO SUCH CREDIT AGREEMENT SHALL
HENCEFORTH REFER TO THE CREDIT AGREEMENT AS AMENDED BY THIS AMENDMENT. THIS
AMENDMENT SHALL BE DEEMED INCORPORATED INTO, AND A PART OF, THE CREDIT
AGREEMENT.


 


(B)                             THIS AMENDMENT SHALL BE BINDING UPON AND INURE
TO THE BENEFIT OF THE PARTIES HERETO AND THERETO AND THEIR RESPECTIVE SUCCESSORS
AND ASSIGNS. NO THIRD PARTY BENEFICIARIES ARE INTENDED IN CONNECTION WITH THIS
AMENDMENT.


 


(C)                              THIS AMENDMENT IS SUBJECT TO THE PROVISIONS OF
SECTIONS 10.17 AND 10.18 OF THE CREDIT AGREEMENT RELATING TO GOVERNING LAW AND
WAIVER OF RIGHT TO TRIAL BY JURY, THE PROVISIONS OF WHICH ARE BY THIS REFERENCE
HEREBY INCORPORATED HEREIN IN FULL.


 


(D)                             THIS AMENDMENT MAY BE EXECUTED IN ANY NUMBER OF
COUNTERPARTS, EACH OF WHICH SHALL BE DEEMED AN ORIGINAL, BUT ALL SUCH
COUNTERPARTS TOGETHER SHALL CONSTITUTE BUT ONE AND THE SAME INSTRUMENT. EACH OF
THE PARTIES HERETO UNDERSTANDS AND AGREES THAT THIS AMENDMENT (AND ANY OTHER
DOCUMENT REQUIRED HEREIN) MAY BE DELIVERED BY ANY PARTY THERETO EITHER IN THE
FORM OF AN EXECUTED ORIGINAL OR AN EXECUTED ORIGINAL SENT BY FACSIMILE
TRANSMISSION TO BE FOLLOWED PROMPTLY BY MAILING OF A HARD COPY ORIGINAL, AND
THAT RECEIPT BY THE ADMINISTRATIVE AGENT OF A FACSIMILE TRANSMITTED DOCUMENT
PURPORTEDLY BEARING THE SIGNATURE OF A LENDER OR THE BORROWER SHALL BIND SUCH
LENDER OR THE BORROWER, RESPECTIVELY, WITH THE SAME FORCE AND EFFECT AS THE
DELIVERY OF A HARD COPY ORIGINAL. ANY FAILURE BY THE ADMINISTRATIVE AGENT TO
RECEIVE THE HARD COPY EXECUTED

 

4

--------------------------------------------------------------------------------


 


ORIGINAL OF SUCH DOCUMENT SHALL NOT DIMINISH THE BINDING EFFECT OF RECEIPT OF
THE FACSIMILE TRANSMITTED EXECUTED ORIGINAL OF SUCH DOCUMENT OF THE PARTY WHOSE
HARD COPY PAGE WAS NOT RECEIVED BY THE ADMINISTRATIVE AGENT.


 


(E)                              THIS AMENDMENT, TOGETHER WITH THE CREDIT
AGREEMENT, CONTAINS THE ENTIRE AND EXCLUSIVE AGREEMENT OF THE PARTIES HERETO
WITH REFERENCE TO THE MATTERS DISCUSSED HEREIN AND THEREIN. THIS AMENDMENT
SUPERSEDES ALL PRIOR DRAFTS AND COMMUNICATIONS WITH RESPECT THERETO. THIS
AMENDMENT MAY NOT BE AMENDED EXCEPT IN ACCORDANCE WITH THE PROVISIONS OF
SECTION 10.01 OF THE CREDIT AGREEMENT.


 


(F)                                IF ANY TERM OR PROVISION OF THIS AMENDMENT
SHALL BE DEEMED PROHIBITED BY OR INVALID UNDER ANY APPLICABLE LAW, SUCH
PROVISION SHALL BE INVALIDATED WITHOUT AFFECTING THE REMAINING PROVISIONS OF
THIS AMENDMENT OR THE CREDIT AGREEMENT, RESPECTIVELY.


 


(G)                             THE BORROWER COVENANTS TO PAY TO OR REIMBURSE
THE ADMINISTRATIVE AGENT AND THE LENDERS, UPON DEMAND, FOR ALL OUT-OF-POCKET
COSTS AND EXPENSES INCURRED IN CONNECTION WITH THE DEVELOPMENT, PREPARATION,
NEGOTIATION, EXECUTION AND DELIVERY OF THIS AMENDMENT.


 


(H)                             THIS AMENDMENT SHALL CONSTITUTE A “LOAN
DOCUMENT” UNDER AND AS DEFINED IN THE CREDIT AGREEMENT.


 

(Remainder of page intentionally left blank)

 

5

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Amendment as of the date first above written.

 

 

CERIDIAN CORPORATION, as the Borrower

 

 

 

 

 

By:

      /s/ David B. Kuhnau

 

 

 

 

Name:

David B. Kuhnau

 

 

 

 

Title:

  Vice President & Treasurer

 

 

(Signature Page to Amendment)

 

S-1

--------------------------------------------------------------------------------


 

 

BANK OF AMERICA, N.A., as the
Administrative Agent, a Lender and L/C Issuer

 

 

 

 

 

By:

      /s/ W. Thomas Barnett

 

 

 

 

Name:

W. Thomas Barnett

 

 

 

 

Title:

  Senior Vice President

 

 

(Signature Page to Sixth Amendment)

 

S-2

--------------------------------------------------------------------------------


 

 

AMSOUTH BANK, as a Lender

 

 

 

 

 

By:

      /s/ Eric Kruse

 

 

 

 

Name:

Eric Kruse

 

 

 

 

Title:

  Vice President

 

 

(Signature Page to Sixth Amendment)

 

S-3

--------------------------------------------------------------------------------


 

 

WACHOVIA BANK, NATIONAL
ASSOCIATION, as a Lender

 

 

 

 

 

By:

     /s/ Steven L. Hipsman

 

 

 

 

Name:

Steven L. Hipsman

 

 

 

 

Title:

  Director

 

 

(Signature Page to Sixth Amendment)

 

S-4

--------------------------------------------------------------------------------


 

 

MELLON BANK, N.A., as a Lender

 

 

 

 

 

By:

    /s/ Daniel J. Lenckos

 

 

 

 

Name:

Daniel J. Lenckos

 

 

 

 

Title:

  First Vice President

 

 

(Signature Page to Sixth Amendment)

 

S-5

--------------------------------------------------------------------------------


 

 

PNC BANK, NATIONAL ASSOCIATION, as a

 

Lender

 

 

 

 

 

By:

    /s/ Luke G. McElhinny

 

 

 

 

Name:

Luke G. McElhinny

 

 

 

 

Title:

  Vice President

 

 

(Signature Page to Sixth Amendment)

 

S-6

--------------------------------------------------------------------------------


 

 

THE BANK OF NEW YORK, as a Lender

 

 

 

 

 

By:

    /s/ John-Paul Marotta

 

 

 

 

Name:

John-Paul Marotta

 

 

 

 

Title:

  Vice President

 

 

(Signature Page to Sixth Amendment)

 

S-7

--------------------------------------------------------------------------------


 

 

THEBANK OF TOKYO-MITSUBISHI, LTD.,

 

CHICAGO BRANCH, as a Lender

 

 

 

 

 

By:

     /s/ Patrick McCue

 

 

 

 

Name:

Patrick McCue

 

 

 

 

Title:

  Vice President & Manager

 

 

(Signature Page to Sixth Amendment)

 

S-8

--------------------------------------------------------------------------------


 

 

JPMORGAN CHASE BANK, N.A. (successor in
interest to Bank One, N.A.) as a Lender

 

 

 

 

 

By:

     /s/ Sabir A. Hashmy

 

 

 

 

Name:

Sabir A. Hashmy

 

 

 

 

Title:

  Vice President

 

 

 

 

(Signature Page to Sixth Amendment)

 

S-9

--------------------------------------------------------------------------------


 

 

THE ROYAL BANK OF SCOTLAND PLC, as
a Lender

 

 

 

 

 

By:

     /s/ Philippe Sandmeier

 

 

 

 

Name:

Philippe Sandmeier

 

 

 

 

Title:

  Senior Vice President

 

 

(Signature Page to Sixth Amendment)

 

S-10

--------------------------------------------------------------------------------


 

 

U.S. BANK NATIONAL ASSOCIATION, as a

 

Lender

 

 

 

 

 

By:

    /s/ Ziad W. Amra

 

 

 

 

Name:

Ziad W. Amra

 

 

 

 

Title:

  Corporate Banking Officer

 

 

(Signature Page to Sixth Amendment)

 

S-11

--------------------------------------------------------------------------------


 

 

WELLS FARGO BANK, NATIONAL

 

ASSOCIATION, as a Lender

 

 

 

 

 

By:

    /s/ Mark H. Halldorson

 

 

 

 

Name:

Mark H. Halldorson

 

 

 

 

Title:

 Vice President

 

 

 

 

 

 

By:

   /s/ Jennifer D. Barrett

 

 

 

 

Name:

Jennifer D. Barrett

 

 

 

 

Title:

  Vice President & Loan Team Manager

 

 

(Signature Page to Sixth Amendment)

 

S-12

--------------------------------------------------------------------------------